BRODERICK, J.,
dissenting. While I join with the majority in adopting a reasonable expectation of privacy test under Part I, Article 19 of our State *51Constitution, a test long used in Fourth Amendment analysis, I respectfully dissent because the facts of this case and common experience do not support the majority’s holding. In my opinion and in the overwhelming opinion of other jurisdictions, as well as the United States Supreme Court, a defendant’s subjective expectation of privacy in the contents of his trash left for pickup adjacent to a public way is not objectively reasonable. While a different result may pertain for trash not yet placed near curbside for pickup, the salient circumstances of this case do not trigger constitutional protection.
It is understandable that the defendant wanted the contents of his trash to be private. Indeed, there are “many reasons why [citizens] would not want their castaway clothing, letters, medicine bottles or other telltale refuse and trash to be examined by neighbors or others.” Smith v. State, 510 P.2d 793, 798 (Alaska) (quotation omitted), cert. denied, 414 U.S. 1086 (1973). As “[understandable as this desire for confidentiality may be,” however, “it is not conclusive of society’s willingness to recognize an expectation of privacy in a garbage receptacle as reasonable.” Id. To conclude otherwise, as the majority does, contravenes collective common experience and extends constitutional protection as a cure for bad manners and impolitic behavior.
In the real world to so view the status of one’s discarded trash is totally unrealistic, unreasonable, and in complete disregard of the mechanics of its disposal____The contents of the [bags] could not reasonably be expected by defendant to be secure, nor entitled to respectful, confidential and careful handling on the way to the dump. Trash generally is not so highly regarded. Collectors do not bear some kind of fiduciary relationship with trash customers to make sure that their trash remains inviolate.
United States v. Shelby, 573 F.2d 971, 973 (7th Cir.), cert. denied, 439 U.S. 841 (1978).
Although most people would probably prefer that others leave their trash untouched, such intrusions are not unexpected. As the United States Supreme Court has observed, “[i'jt is common knowledge that plastic garbage bags left on or at the side of a public street are readily accessible to animals, children, scavengers, snoops, and other members of the public.” California v. Greenwood, 486 U.S. 35, 40 (1988). This is no less true in 2003 than it was in 1988 — would that it were otherwise. “Most people know that their garbage will be seen at some point by a third person, at the very least by the local garbage collector. Most people are aware that garbage sitting on public streets is readily accessible____The *52homeless often rummage through garbage for food and other items.” State v. Hempele, 576 A.2d 793, 819 (N.J. 1990) (Garibaldi, J., dissenting). In New Hampshire, as elsewhere, “[i]t is not infrequent that valuable items are placed in the trash in hopes that someone passing by will see them ... and make good use of them.” Moran v. State, 644 N.E.2d 536, 541 (Ind. 1994).
Moreover, “the police cannot reasonably be expected to avert their eyes from evidence of criminal activity that could have been observed by any member of the public.” Greenwood, 486 U.S. at 41. “What a person knowingly exposes to the public, even in his own home or office,” is not entitled to constitutional protection. Id. (quotation omitted).
In the world in which we live, the defendant’s asserted expectation of privacy is not objectively reasonable. His trash was placed for pickup on the normal trash day, three feet from the public road, in his driveway. “It sat exposed to the public, waiting to be gathered up by the trash collector.” Commonwealth v. Pratt, 555 N.E.2d 559, 567 (Mass. 1990). “[HJaving deposited [his trash] ‘in an area particularly suited for public inspection and, in a manner of speaking, public consumption, for the express purpose of having strangers take it,’ ... [the defendant] could have had no reasonable expectation of privacy in the inculpatory items [he] discarded.” Greenwood, 486 U.S. at 40-41.
The vast majority of courts considering the issue have upheld searches and seizures under comparable circumstances. See Annotation, Expectation of Privacy — Garbage, 62 A.L.R.5th 1, 21, 26-62 (1998). In Pratt, for instance, the Massachusetts Supreme Judicial Court, construing a state constitutional provision virtually identical to Part I, Article 19, held that a defendant had no objectively reasonable expectation of privacy in the contents of a trash bag which he, like the defendant in this case, had placed for pickup three feet from the street, near his driveway. Pratt, 555 N.E.2d at 567.
The North Dakota Supreme Court reached a similar conclusion in State v. Carriere, 545 N.W.2d 773, 775-76 (N.D. 1996). In Carriere, the defendant argued that “he had a subjective expectation of privacy in his garbage, evidenced by the fact he had confronted people when they tampered with the garbage.” Id. at 775. Like the defendant in this case, the defendant in Camere placed his garbage for trash collection at the end of his driveway, near the street. Id. The court concluded that, under these *53circumstances, the defendant’s subjective expectation of privacy was not objectively reasonable. Id. at 775-76; see also State v. McCall, 26 P.3d 1222, 1222-24 (Idaho 2001) (no reasonable expectation of privacy in garbage set out for collection); State v. Payne, 662 N.E.2d 60, 61-62 (Ohio Ct. App. 1995) (no reasonable expectation of privacy in garbage bags set out for collection near end of defendant’s driveway; “once garbage is placed outside for collection there is no reasonable expectation of privacy in its contents”).
Because I believe that everyday life experience confirms that any subjective expectations we may have of hoped-for privacy in our discarded trash are not objectively borne out, I cannot support a holding that extends constitutional protection to the defendant’s trash. Accordingly, I would conclude that the warrantless search at issue did not violate Part I, Article 19 of our State Constitution.